ORIGINAL con

FILED !N THE
UNITED STATES DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT DISTRICT OF HAWAII
JAW G2 2523
FOR THE DISTRICT OF HAWAII i ‘ 4 pielock and 0' 3 min. fH
SUE BEITIA, CLERK
9
TIMOTHY MICHAEL DAVIDSON, _ ) Civil No. 19-00279-LEK-WRP
Plaintiff, ) CERTIFICATE OF SERVICE
Vs. ) PLAINTIFF’S FIRST REQUEST
UNIVERSITY OF HAWAII, ) FOR DOCUMENTS AND THINGS
Defendant. ) Jury Trial: August 3, 2020
)

 

CERTIFICATE OF SERVICE

I hereby certify that, on the date noted below, a true and correct copy of the foregoing

document was served on the following via USPS CERTIFIED MAIL:

LESLIE P. CHINN

DEREK T. MAYESHIRO
University General Counsel

2444 Dole Street, Bachman Hall 110
Honolulu, HI 96822

Attorneys for Defendant
UNIVERSITY OF HAWAII

DATED; regon, December 30, 2019

  

 

7

TIMOTHY MICHAEL DAVIDSON Plaintiff in Pro Se

Received By Mai

Date_j/ 2/2029
Ls
PRIORITY? EALeareenvetore Po
* M A i L * APPLY PRIORITY MAIL POSTAGE HERE i za dN) aa

asasg $7.3

ae 3D 8

 

UNITED STATES DISTRICT COURT

District of Hawaii

Clerk’s Office

300 Ala Moana Blvd. Rm C332—————_ —- oe

EXPECTED DELIVERY DAY: 01/04/20
Honolulu, HI 96850

USPS TRACKING ®NUMBER -

__s—s—s« 9505 5156 3898 9364 5189 96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

id? ”9000010000Sd JNIINO SalddNs 33ayu4 HAGHO Aiuo a1389W00 « 3
it eNOO'SdSN LV SN LISIA BTVIUVAY dnd ESP i
in , *d3qM2NIzoNvENsNI & :
ul eral acon GSOGMIONI wONINOVeL Sdsn Wy g
th £102 Ainr Held ai E ray *Q31dIDadS AUZAITIG 4O Siva 3
cae ne
i SMRES Tsod Brg elo *TIWAX |
i] SILVLS GALINN GB y BT eas i
nH ALIWOLYd :
EES =
“WAS OLA Then ssaue TWAS OL ATW SSIUd
6SSL4 AO S47 va~e7
“s EM XY Of
UE PST RIT wef G -f “Meu x TIWW

HK

MEN AVI IMOTIANA aivU IVa oALIMOIMd

*AIUG 2]1S2WOd x

 
